                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

TERMAINE LEJUANE BRAXTON                                              PLAINTIFF
ADC #650505

v.                         CASE NO. 1:19-CV-00007 BSM

JACKSON COUNTY DETENTION
CENTER, et al.                                                      DEFENDANTS

                                        ORDER

      After careful review of the record, United States Magistrate Judge Jerome T.

Kearney’s findings and recommendations [Doc. No. 6] are adopted. Termaine Lejuane

Braxton’s case is dismissed without prejudice.

      IT IS SO ORDERED this 11th day of March 2019.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
